UNITED STATES COURT OF APPEALS
                                          Tenth Circuit
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80294
                                         (303) 844-3157
Patrick J. Fisher, Jr.                                                                 Elisabeth A. Shumaker
Clerk                                                                                  Chief Deputy Clerk

                                               October 16, 1997


        TO:      All recipients of the captioned order and judgment

        RE:      96-1521, USA v. Dosal
                 October 10, 1997


                 Please be advised of the following correction to the captioned decision:

               On the cover page of the decision, the district from which the appeal originated is
        incorrectly listed as the District of Wyoming. The correct district is Colorado.

                 Please make the correction.

                                                           Very truly yours,

                                                           Patrick Fisher, Clerk



                                                           Susie Tidwell
                                                           Deputy Clerk
                                                                        F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         OCT 10 1997
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 96-1521
 v.                                               (D.C. No. 96-CR-76-AJ)
                                                         (D. Colo.)
 SALVADOR DOSAL,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      Salvador Dosal appeals his conviction in district court of possession with


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
intent to distribute a mixture or substance containing cocaine in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii). We affirm.



      On February 21, 1996, Sergeant Boley from the Pueblo County Sheriff's

Department stopped the car Mr. Dosal was driving because it had a cracked

windshield. Mr. Dosal was taken into custody when he could not establish

ownership and/or legal possession of the car or proof of insurance, and after

Sergeant Boley discovered an outstanding traffic warrant for Mr. Dosal.



      After being placed under arrest on the outstanding warrant, Sergeant Boley

asked Mr. Dosal whether he could search the car. Mr. Dosal consented. With the

aid of a narcotics detective dog, Sergeant Boley discovered and seized fourteen

packages containing approximately twelve kilograms of cocaine near the front

fender area.



      Mr. Dosal initially denied knowing anything about the drugs, and neither

his nor his juvenile passenger's fingerprints matched the fingerprints found on the

packages containing the drugs. However, Mr. Dosal later told a Drug

Enforcement Administration Agent he was aware the car contained drugs of some

sort, as he got the car from a "Jimmy" in El Paso, Texas, and was to drive the car


                                         -2-
to Denver. Mr. Dosal also told the Agent he had made another such trip to

Denver and thus believed the car either contained drugs or the trip was a test trip.

Mr. Dosal said he was to make $2,000 for the trip.



      On February 22, 1996, Mr. Dosal was arrested on a warrant and complaint

charging him with conspiracy to distribute cocaine. He made an initial

appearance before a Magistrate Judge on that same date. A preliminary hearing

was conducted on February 27, 1996 and continued to March 1, 1996, at which

time Mr. Dosal waived his right to a preliminary hearing.



      On March 4, 1996, the original complaint was replaced by an indictment

charging Mr. Dosal with possession with intent to distribute cocaine. Mr. Dosal

was arraigned on the charges in the indictment on March 7, 1996 and entered a

not guilty plea.



      Mr. Dosal's first trial began on July 8 and ended with a hung jury/mistrial

on July 12, 1996. Retrial commenced on August 12 and ended with a guilty

verdict on August 14, 1996. On November 14, 1996, Mr. Dosal was sentenced to

150 months imprisonment. This appeal followed.




                                         -3-
      Mr. Dosal, through counsel, raises two issues on appeal. First, he claims he

was denied a speedy trial in violation of the Speedy Trial Act, 18 U.S.C. § 3161

(1994). Second, he claims the jury was improperly instructed he could be

criminally liable as an aider or abetter. We address each issue in turn.



      We review the district court's application of the legal standards of the

Speedy Trial Act de novo. United States v. Spring, 80 F.3d 1450, 1456 (10th

Cir.), cert. denied, 117 S. Ct. 385 (1996). The Speedy Trial Act provides:

      In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the
      commission of an offense shall commence within seventy days from
      the filing date (and making public) of the information or indictment,
      or from the date the defendant has appeared before a judicial officer
      of the court in which such charge is pending, whichever date last
      occurs.

18 U.S.C. § 3161(c)(1). The issue here concerns the date used to trigger the Act's

seventy-day clock.



      Mr. Dosal contends the seventy-day clock began on March 4, 1996 -- the

day the indictment charging him with possession with intent to distribute cocaine

was filed. He reasons that because he had made an initial appearance before a

Magistrate Judge on the original complaint on February 22, 1996, the date the

indictment was filed became the last operative date under the Speedy Trial Act.


                                         -4-
We are unpersuaded by Mr. Dosal's argument.



      The provision of the Speedy Trial Act quoted above unambiguously ties the

relevant appearance before a judicial officer to the particular charge in the

controlling information or indictment. Thus where, as here, a defendant has made

an appearance related to charges other than those in the indictment at issue, such

appearance does not trigger the statutory timetable. Mr. Dosal's February

appearance before the Magistrate Judge was related to the conspiracy charge in

the original complaint. That complaint was replaced on March 4, 1996 with an

indictment containing a different charge -- possession with intent to distribute.

Mr. Dosal's first appearance concerning the charge in the indictment occurred on

March 7, 1996. Accordingly, the seventy-day clock began ticking on the later of

those two dates -- March 7.



      When calculating includable time under the Speedy Trial Act, the date of

the arraignment is excluded. See United States v. Olivio, 69 F.3d 1057, 1061

(10th Cir. 1995), cert. denied, 117 S. Ct. 265 (1996); United States v. Yunis, 723

F.2d 795, 797 (11th Cir. 1984). Thus, the elapsed time between March 7, 1996

and July 8, 1996, the date Mr. Dosal's first trial commenced, was 122 days. When

computing the allowable delay in commencing trial, however, certain periods are


                                         -5-
statutorily excluded from the total elapsed time. 18 U.S.C. § 3161(h). For

example, courts must exclude any "delay resulting from any pretrial motion, from

the filing of the motion through the conclusion of the hearing on, or other prompt

disposition of, such motion." Id. § 3161(h)(1)(F).



      In the case at hand, the government filed a motion to disclose grand jury

transcripts on March 21, 1996. The district court granted that motion the

following day, thus creating two excludable days in the Speedy Trial Act

computation. See Yunis, 723 F.2d at 797 (both the date on which an event occurs

or a motion is filed and the date on which the court disposes of a motion are

excluded). Through counsel, Mr. Dosal filed a number of pretrial motions

beginning on March 29, 1996. The court ruled on all pending motions during a

hearing held on May 21, 1996. The excludable period from March 29 through

May 21 is fifty-four days. The total excludable time therefore is fifty-six days,

resulting in an allowable delay between Mr. Dosal's March 7 arraignment and his

July 8 trial of sixty-six days. No violation of the Speedy Trial Act occurred.



      Moving to Mr. Dosal's second issue, he contends the district court

improperly charged the jury that he could be found criminally liable as an aider

and abettor because "the evidence utterly failed to proved [sic] that anyone other


                                         -6-
than [Mr. Dosal] committed an offense." We review a district court's decision

whether to give a particular jury instruction for abuse of discretion. United States

v. Swallow, 109 F.3d 656, 658 (10th Cir. 1997). Our determination of whether

the jury instruction correctly stated the governing law and provided the jury with

an ample understanding of the issues and applicable standards is de novo. Id.



      In addition to charging Mr. Dosal with possession with intent to distribute

cocaine, the March 4, 1996 indictment included a charge of aiding and abetting

pursuant to 18 U.S.C. § 2 (1994). A violation of 18 U.S.C. § 2 is not punishable

as a separate crime; rather, 18 U.S.C. § 2 provides a basis for punishing an aider

and abetter the same as a principal who committed the underlying substantive

offense. See United States v. Langston, 970 F.2d 692, 705-06 (10th Cir.), cert.

denied, 506 U.S. 965 (1992.) A conviction based on 18 U.S.C. § 2 requires proof

(1) the defendant willfully associated himself with a criminal venture, i.e.,

possession of cocaine with intent to distribute; (2) the defendant participated in

the venture as something that he wished to bring about; (3) the defendant sought

by his action to make the venture succeed; and (4) someone other than the

defendant committed the offense with the aid of the defendant. United States v.

Yost, 24 F.3d 99, 104 (10th Cir. 1994).




                                          -7-
      We previously have considered and rejected the argument that in order to

satisfy the fourth requirement for § 2 liability the government must allege and

provide sufficient evidence to support the idea some specific "other party"

committed the underlying offense. Yost, 24 F.3d at 104. In this case, as in Yost,

there was more than sufficient evidence to satisfy the elements of the substantive

crime. Even if Mr. Dosal did not place the cocaine in the fender area of the car

he was driving, someone did. The fact Mr. Dosal was driving a car in which

narcotics were found together with the Agents' testimony Mr. Dosal admitted he

was aware the car he had picked up from "Jimmy" in El Paso likely contained

drugs, provided ample evidence from which a reasonable jury could have

concluded Mr. Dosal aided someone in committing the offense for which he was

charged. The aiding and abetting instruction to the jury, which correctly stated

the law pertaining to a conviction under 18 U.S.C. § 2, was proper.



      For these reasons, we AFFIRM Mr. Dosal's conviction.



                                       Entered for the Court


                                       WADE BRORBY
                                       United States Circuit Judge




                                         -8-